Title: To Thomas Jefferson from James Clark, 31 May 1801
From: Clark, James
To: Jefferson, Thomas


               
                  Sir,
                  Washington City 31st may 1801
               
               please excuse the liberty I am taking in writing to you I actidently heard that you had some thought of fixing a circular closet in the house you at present occupy this is a kind of closet that you know from experience will answer althought has long been in my mind respecting an other kind of moveable closet which in my opinion in many instances would answer a better purpose and save much trouble to serveants this closet mite be eather circular or squaair tho the squair kind would be made more roomy and rather less expensive than the circular kind the principle is nearly similar to that of fixing window sashes so that from the lower story of the house every thing may be put in the closet and a man with one hand may raise the closet with all its contents up to the next story and the closet may be made the whole hight of a story and with the same convenience a person can get to the upper as to the lower or middle shelves.
               I once sudgested this plan to Colonel Wm. Thornton of Culpepper in Virginia he approved of the plan and intended me to put one in his house tho it was not done on account of that part of his house being left unfinished.
               I hope youl excuse me if I should be again oblige to trouble you about my business at the Treasury office.
               I am Sir With due respect your most obedient and most humble Serveant at command
               
                  
                     James Clark
                  
               
            